DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 2011/0018657 in view of Uchimura et al. US Patent 5,982,256, both cited by the Applicant.
As per claims 1, 2, and 15, Cheng et al. discloses in Figs. 1 and 38 a substrate integrated waveguide (SIW) resonator (Paragraph 52, substrate integrated waveguide 10 which is a resonator), comprising:
as per claim 1, vias (Fig. 2c and Paragraph 79, vertical pores 23) etched in a substrate using a through-via etching process (The Examiner respectfully does not give “etched” and “through-via etching process” any patentable weight as these are method steps within an apparatus type claim.); a top layer (e.g. conductive layer 14) disposed on a top surface of the substrate; a bottom layer (e.g. conductive layer 15) disposed on a bottom surface of the substrate and an interior surfaces of each via (Paragraph 81; Conductive wires 35 are formed by filling metal within the pores (i.e. “interior surfaces of each via”).), wherein a separation between the top layer and the bottom layer defines a height of the SIW resonator (As shown in Fig. 1, a height of the , and wherein the vias include vias that are arranged in a first pair of parallel rows (The pores form “a first pair of parallel” walls or “rows” 12 and 13.) and a second pair of parallel rows (The Examiner construes “a second pair of parallel rows” to be rows disposed orthogonal to the rows 12 and 13, where each row includes one via from row 12 and a corresponding via from 13 disposed directly opposite the respective one via from row 12.), the first pair of parallel rows being orthogonal to the second pair of parallel rows and having a separation that defines a width of the SIW resonator (A width of the waveguide 10 is defined by a horizontal gap between the walls 12 and 13.); and
as per claim 2, wherein the SIW resonator is configured by the length, the width, the height, and the substrate to resonate at a millimeter wave frequency (Paragraphs 60 and 101; The resonator operates in the millimeter wave range. It is inherent that a resonance frequency is determined at the time of manufactured based on the dimensions of the resonator, as well-known in the art.); and
as per claim 15, wherein the width is less than 3 mm and the height is less than 250 micrometers (Page 7 Table 1; As shown in Batch 1, the width of the SIW 10 is 1.6 mm (i.e. “less than 3 mm”) and the height of the SIW 10 is equal to a wall thickness of 100 micrometers (i.e. “less than 250 micrometers”).).
However, Cheng et al. does not disclose the substrate being a silicon substrate; the vias being substantially equal spaced vias; the top layer being a gold layer; and the bottom layer being a copper layer.
	Cheng et al. exemplarily discloses that substrate 41 can alternatively be made from silicon (Paragraph 69 of Cheng et al.). Cheng et al. further exemplarily discloses that the conductive layers 14 and 15 can be made of any combination of different materials comprising gold and copper (Paragraph 65 of Cheng et al.). Uchimura et al. exemplarily discloses a substrate waveguide in Fig. 1 including holes 4 disposed in two rows, where the holes are separated at an equal distance c from one another (Col. 15 lines 13-17 of Uchimura et al.). Before the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to have alternatively substituted the generic material of the substrate of Cheng et al. with a specific silicon material as being an obvious design consideration based on the exemplary teaching therein. It would have been further obvious to one of ordinary skill in the art to have designed the combination circuit with any combination of materials, such as for 
	As an obvious consequence of the modifications, the combination would have necessarily included: the substrate being a silicon substrate; the vias being substantially equal spaced vias; the top layer being a gold layer; and the bottom layer being a copper layer.
	As per claims 6-8, the above combination discloses the SIW resonator according to claim 2, but does not disclose wherein the millimeter wave frequency is in a range of 27-29 GHz, 37-43 GHz, or corresponds to a 5G wireless communication signal.
However, Cheng et al. further discloses that the SIW 10 can be beneficially used in applications with operation frequencies in the microwave frequency range up to and including the terahertz range (Paragraph 60 of Cheng et al.). It would have been obvious to one of ordinary skill in the art to have designed the combination circuit to have operated in any frequency range in the microwave frequency range, such as for example in a range of 27-29 GHz, 37-43 GHz, or a 5G wireless communication range, as being an obvious design consideration based on the exemplary teachings of Cheng et al.
Allowable Subject Matter
Claims 3-5, 9-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 18-20 are allowed. As per claim 18, the above combination of Cheng et al. in view of Uchimura et al. discloses a substrate integrated waveguide resonator comprising all of the limitations recited therein EXCEPT the substrate being doped to reduce a dielectric loss and to increase a dielectric constant of the substrate.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH B PATEL/Primary Examiner, Art Unit 2842